 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    D’ANGELO L. ROGERS,                                No. 2:19-cv-01656 MCE AC P
12                       Petitioner,
13            v.                                         ORDER
14    DAVID BAUGHMAN,
15                       Respondent.
16

17          Petitioner is a state prisoner proceeding pro se and in forma pauperis with a petition for a

18   writ of habeas corpus filed pursuant to 28 U.S.C. § 2254. Petitioner currently requests a copy of

19   “the last 5 pages” of his habeas petition. ECF No. 15 at 1. Petitioner explains that he submitted

20   the only copy of his petition in the instant case, originally filed in the United States District Court

21   for the Northern District of California. Id. The petition was later transferred to this court. ECF

22   No. 6. Petitioner has attached several documents to his current request, apparently in an effort to

23   identify the pages within his petition that petitioner still retains. ECF No. 15.

24          Comparison of the petition with the documents attached to petitioner’s request has proven

25   confusing at best. Therefore, the court will provide petitioner with a one-time courtesy copy of

26   his operative petition. Petitioner is advised that, in the future, any requests for copies of

27   documents will be directed to the Clerk of Court and subject to a charge of $0.50 per page.

28   ////
                                                         1
 1          Accordingly, IT IS HEREBY ORDERED that the Clerk of Court shall send to petitioner,
 2   together with a copy of this order, a full copy of his file-endorsed petition (ECF No. 1), a total of
 3   34 pages (excluding the last three pages which are copies of the subject envelope).
 4   DATED: October 25, 2019
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
